Case 1:11-cv-09102-ER Document 149 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ANTHONY LINDSEY,
Plaintiff,

Vv. ORDER
DETECTIVE SEAN BUTLER, DETECTIVE 11 Civ. 9102 (ER)
RICHARD WERNER, RAYMOND KELLY,

CITY OF NEW YORK,
Defendants.
RAMOS, D.J.

 

On December 12, 2011, Anthony Lindsey filed a pro se complaint against the City of
New York and several individual defendants for constitutional violations under 42 U.S.C. § 1983.
Doc. 2. On October 22, 2019, Lindsey was appointed pro bono counsel to conduct discovery on
his behalf. Doc. 141. On January 28, 2020, this Court issued an order directing the parties to file
a status report at the conclusion of discovery. Doc. 148. The parties have not yet contacted the
Court. Accordingly, the parties are directed to submit a joint status report by October 22, 2020.
It is SO ORDERED.

Dated: October 8, 2020
New York, New York

ZX \o.

Edgardo Ramos, U.S.D.J.

 
